                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                      File No.: 5:12-CR-339-D-1

UNITED STATES OF AMERICA,            )
                                     )
              V.                     )         ORDER TO SEAL
                                     )         (DE 200)
ERIC BRANCH                          )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 200 (2021 Medical Records) be sealed until further notice by

this Court.

      This    3O day of Apr r· (     , 2021.




                               J1ks·h-;:;viR        111
                               United States District Judge
